Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. 

Applicant has argued that: In contrast, as acknowledged in the Office Action, 1179 of Kano teaches "In a case acquiring the motion contrast data, the CPU 71 acquires at least two OCT data of the subject's eye in relation to a same position at different times. For example, in each the scan line, the CPU 71 performs the B scan in multiple times at different times. Kano teaches a plurality of tomographic information (OCT data) in multiple times at different times, but fails to teach the OCT data being obtained at a predetermined time interval. -7-Amendment for Application No.: 16/168,634Attorney Docket: 10188313US01Consequently, the motion contrast information are not generated by using multiple OCT data "obtained at the predetermined time interval." 
Examiner’s response: Kano in ¶79 uses the word “timing” whose meaning is actually “interval timing.” This is evidenced based on Kano Fig 3B which shows that frames of the MC image are obtain at interval times T11 through T1N for scanning line SL1 and similarly for the other scanning line. This is further evidenced by using another reference of Takeno et al. (US Pub. No. 2019/0380588 A1) which has the same applicant as Kano, i.e. Nidek Co. and has an inventor in common. Takeno in ¶56 uses the same terminology of “timing” to describe a MC image but further clarifies that the frames are obtained over an “interval timings.”

Applicant has argued that: Further in Claim 1, statistic information about a temporal change in motion contrast values of at least part of substantially the same region is calculated by using the plurality of pieces of motion contrast information generated by using the plurality of pieces of tomographic information obtained by imaging the same region. In contrast, in paragraphs [0078] and [0079], Kano teaches the temporal change information (increase of blood vessel region) being any least any one of different regions, including the vascularization of the blood vessel region, the extension of the blood vessel region, and the expansion of the blood vessel region, or temporal change information (decrease) being any of one of the extinction (disappearance) of the blood vessel region, the shortening of the blood vessel region, and the cutdown of the blood vessel region. This teaches away from "calculate statistic information about a temporal change in motion contrast values of at least part of substantially the same region ...." 
Examiner’s response: As shown in Kano Fig. 4, 5, and 7, the region of the eye that for which MC is captured at difference times are substantially the same. Kano in ¶78 and ¶79 discloses comparing blood vessel that may change in size, however the claimed “region of an eye” is the same both MC images, and even the blood vessel regions can be considered to be “substantially” the same if the difference is small. Additionally Kano ¶80 discloses a case where the “difference in luminance” between blood vessels is obtained, in this case the size of the blood vessel may not necessarily change too much either.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662